DETAILED ACTION
This office action is responsive to the Response filed10/27/2020.  The application contains claims 21-22, 24-40, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21-22, 24-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 21, 34, and 40 require the display of a modified secure layout to be in response to a 
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 disclose the ability to set a disp0lay view parameter that indicate that no further adjustment are to be made which is disclosed in independent claim 34 and do not further limit the claim.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10262148 In view of ihttps://stackoverflow.com/questions/1593527/javascript-after-window-onload Published on September 16, 2009 [hereinafter D1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same concept.
Current application 
U.S. Patent No. 10262148
D1
Claim 21

receiving, by a processing system, a self actuated varying secure layout template request from a user device, wherein the self actuated varying secure layout template request includes at least one security assessment value provided by the user device;

determining, by the processing system, an interface security threat factor using the at least one security assessment value;





retrieving, by the processing system, a self actuated varying layout template from a layout template database, wherein the self actuated varying layout template includes a base application user interface display view layer;

determine an interface security threat factor using the at least one security assessment value, wherein the at least one security assessment value includes the number of application user interface display view layers above the base application interface display view layer;

determining, by the processing system, whether to modify the base application user interface display view by comparing the interface security threat factor to a predetermined interface security threat threshold;

modifying the base application user interface display view layer based on the determination of whether to modify, wherein modifying includes randomizing location of content displayed on the base application user interface display view along an x-axis and a y-axis of the base application user interface display view layer; 

setting a user interface display view parameter to indicate that no further adjustments are to be made to the base application user interface display view layer, wherein the user interface display view parameter is not displayed by the user device;
determining whether the user interface display view parameter indicates that no further adjustments are to be made; and in response to a determination that no further adjustments are to be made:


and providing a modified self actuated varying secure layout template to the user device.


receiving, by a processing system, a self actuated varying secure layout template request from a user mobile device, wherein the request includes a plurality of security assessment values provided by the user mobile device;

determining, by the processing system, an application security threat factor, a user location security threat factor, a user surroundings security threat factor, and a user device profile security threat factor using the plurality of security assessment values;
retrieving, by the processing system, a self actuated varying layout template from a layout template database, wherein the self actuated varying layout template has at least one user interface display view;


determining, by the processing system, a z-index security threat factor by executing a layer test to determine one or more user interface display view layers above or below the at least one user interface display view;



determining, by the processing system, whether to modify the at least one user interface display view by comparing the interface security threat factor to a predetermined interface security threat threshold;

modifying the at least one user interface display view based on the determination of whether to modify, wherein modifying includes randomizing the location of content displayed on the user interface display view along the x axis and y axis; 



Claim 3
additionally comprising setting a user interface display view parameter to indicate that no further content or adjustments should be made to the user interface display view










Claim 1
and providing a modified self actuated varying secure layout template to the user mobile device.










































































(P.5,“$(document ).ready()”,jQuery detects this state of readiness of the page. Code included inside $(document).ready() will only run once the page Document Object Model (DOM) is ready for JavaScript code to execute which means that there is no further modification, P.5, “If the page never finishes loading, they never see the page”, in response to state of readiness of the page being ready the system will display the page without further modification).
D1 are related to displaying content on the user device. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify method with an acceptable expectations of success to delay the display of the secure layout template until there is no further modification. The motive for the modification would have been to prevent the user from interaction with layout template before it is fully modified and secured. 


The method of claim 21, wherein modifying the at least one base application user interface display view layer includes inserting a user specified security image into the base application user interface display view layer.
Claim 2
The method of claim 1, wherein modifying the at least one user interface display view includes inserting a user specified security image into the user interface display view.

Claim 23
The method of claim 22, additionally comprising setting a user interface display view parameter to indicate that no further content or adjustments should be made to the base application user interface display view layer.
Claim 3
The method of claim 2, additionally comprising setting a user interface display view parameter to indicate that no further content or adjustments should be made to the user interface display view.

Claim 24
The method of claim 21, wherein the at least one security assessment value is not provided by the user device.
Claim 4
The method of claim 1, wherein the received a plurality of assessment values is not provided by the user mobile device.

Claim 25
The method of claim 24, wherein the at least one security assessment value is retrieved from a local security database.
Claim 5
The method of claim 4, wherein the plurality of assessment values is retrieved from a local security database.

Claim 26
The method of claim 21, wherein the at least one security assessment value includes information about applications that are installed on the user device.
Claim 6
The method of claim 1, wherein the plurality of assessment values includes information about applications that are installed on the user mobile device.

Claim 27
The method of claim 26, wherein the information about applications that are installed on the user device additionally includes an indication of which applications are currently running on the user device.
Claim 7
The method of claim 6, wherein the information about applications that are installed on the user mobile device additionally includes an indication of which applications are currently running on the user mobile device

Claim 28 
The method of claim 27, wherein the indication of which applications are currently running on the user device includes a user interface z-index configuration listing.
Claim 8
The method of claim 7, wherein the indication of which applications are currently running on the user mobile device includes a user interface z-index configuration listing.

Claim 29
The method of claim 21, wherein modifying the base application user interface display view layer includes shifting the position of the interface display view so that the base application user interface display view is not under a non-authorized interface view overlay, 

wherein the non-authorized interface view overlay is one of the other interface display view layers disposed above the base application user interface display view layer
Claim 9
The method of claim 1, wherein modifying the at least one user interface display view includes shifting the position of the interface display view so that the at least one interface display view is not under a non-authorized interface view overlay;
Claim 1
determining, by the processing system, a z-index security threat factor by executing a layer test to determine one or more user interface display view layers above or below the at least one user interface display view;

Claim 30
The method of claim 21, wherein the interface security threat factor is based on an overall security threat factor and a security maintenance factor for the base application user interface display view layer.
Claim 1
determining, by the processing system, an interface security threat factor based on the overall security threat factor and the security maintenance factor

Claim 31
The method of claim 30, further comprising:
determining an application security threat factor, a user location security threat factor, a user surroundings security threat factor, and a user device profile security threat factor using the at least one security assessment value;
determining, by the processing system, a z-index security threat factor by executing a layer test to determine one or more user interface display view layers disposed above or below the base application user interface display view layer; and
calculating, by the processing system, the overall security threat factor based on the application security threat factor, the user location security threat factor, the user surroundings security threat factor, the user device profile security threat factor, and the z-index security threat factor.
Claim 1
determining, by the processing system, an application security threat factor, a user location security threat factor, a user surroundings security threat factor, and a user device profile security threat factor using the plurality of security assessment values;
determining, by the processing system, a z-index security threat factor by executing a layer test to determine one or more user interface display view layers above or below the at least one user interface display view;
calculating, by the processing system, an overall security threat factor based on the application security threat factor, the user location security threat factor, the user surroundings security threat factor, the user device profile security threat factor, and the z-index security threat factor.

Claim 32
The method of claim 30, wherein the security maintenance factor for the at least one user interface display view is based on one or more characteristics of the base application user interface display view layer that increases the ability of the base application user interface display view layer to maintain security.
Claim 1
determining, by the processing system, a security maintenance factor for the at least one user interface display view, wherein the security maintenance factor is based on one or more characteristics of the at least one user interface display view that increases the ability of the at least one user interface display view to maintain security;

Claim 33
The method of claim 21, further comprising:
recalculating the interface security threat factor; and

comparing the recalculated interface security threat factor to the predetermined interface security threat threshold,
if the recalculated interface security threat factor is less than the predetermined interface security threat threshold,
setting a user interface display view parameter to indicate that the base application user interface display view layer as capable of holding secure content.
Claim 17
The method of claim 1, further comprising:
recalculating the interface security threat factor; and
comparing the recalculated interface security threat factor to the predetermined security threat threshold,
if the recalculated interface security threat factor is less than the predetermined interface security threat threshold,
setting a user interface display view parameter to indicate that the at least one interface display view as capable of holding secure content.


Claim 34,
Claim 34 is similar in scope to claim 21; therefore it is rejected under similar rationale 


Claim 35
The system of claim 34, wherein means to modify the at least one user interface display view includes means to resize the user interface display view.
Claim 11
The system of claim 10, wherein means to modify the at least one user interface display view includes means to resize the user interface display view.

Claim 36
Claim 36 is similar in scope to claim 22; therefore it is rejected under similar rationale. 


Claim 37
Claim 37 is similar in scope to claim 23; therefore it is rejected under similar rationale. 


Claim 38
Claim 38 is similar in scope to claim 24; therefore it is rejected under similar rationale. 


Claim 39
Claim 39 is similar in scope to claim 25; therefore it is rejected under similar rationale.


Claim 40
Claim 40 is similar in scope to claim 21; therefore it is rejected under similar rationale.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 21-22, 29, 34-37, and 40 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Phegade et al. [US 2010/0259560 A1, hereinafter Phegade] in view of Obrecht et al. [US 2009/0165136 A1, hereinafter Obrecht] further in view of https://stackoverflow.com/questions/1593527/javascript-after-window-onload Published on September 16, 2009 [hereinafter D1].

With regard to Claim 21,
Phegade teach a processor-implemented method of dynamically customizing an application user interface layout to enhance security, comprising:
receiving, by a processing system, a self actuated varying secure layout template request from a user device, wherein the self actuated varying secure layout template request includes at least one security assessment value provided by the user device (Fig. 1-13, [0031], [0042], “FIG. 9 had been presented previously, e.g., for the last user interaction or for the last interaction for a particular user, the layout 1000 of FIG. 10 may be subsequently presented instead of the layout 900 of FIG. 9, e.g., for the next user interaction or for the next interaction with a particular user”);
retrieving, by the processing system, a self actuated varying layout template from a layout template database, wherein the self actuated varying layout template includes a base application user interface display view layer (Fig. 1-13, [0031], [0042], “FIG. 9 had been presented previously, e.g., for the last user interaction or for the last interaction for a particular user, the layout 1000 of FIG. 10 may be subsequently presented instead of the layout 900 of FIG. 9, e.g., for the next user interaction or for the next interaction with a particular user”):
determining, by the processing system, an interface security threat factor using
the at least one security assessment value (Fig. 1-13, [0031], [0042], “FIG. 9 had been presented previously, e.g., for the last user interaction or for the last interaction for a particular user, the layout 1000 of FIG. 10 may be subsequently presented instead of the layout 900 of FIG. 9, e.g., for the next user interaction or for the next interaction with a particular user”, security assessment value is zero for the user interface that has not previously presented and one for the user interface that has been previously presented),
determining, by the processing system, whether to modify the base application user interface display view layer by comparing the interface security threat factor to a predetermined interface security threat threshold (Fig. 1-13, [0031], [0042], “FIG. 9 had been presented previously, e.g., for the last user interaction or for the last interaction for a particular user, the layout 1000 of FIG. 10 may be subsequently presented instead of the layout 900 of FIG. 9, e.g., for the next user interaction or for the next interaction with a particular user”, threshold is zero for the user interface that has not previously presented and one for the user interface that has been previously presented);
modifying the base application user interface display view layer based on the determination of whether to modify, wherein modifying includes randomizing location of content displayed on the base application user interface display view layer along an x-axis and a y-axis of the base application user interface display view (Fig. 1-13, [0031], [0042], “FIG. 9 had been presented previously, e.g., for the last user interaction or for the last interaction for a particular user, the layout 1000 of FIG. 10 may be subsequently presented instead of the layout 900 of FIG. 9, e.g., for the next user interaction or for the next interaction with a particular user”); and
providing a modified self actuated varying secure layout template to the user device (Fig. 1-13, [0031], [0042]).
Phegade do not explicitly teach wherein the at least one security assessment value includes the number of other application interface display view layers disposed above the base application user interface display view layer.
Obrecht teach security assessment value includes the number of other application interface display view layers disposed above the base application user interface display view layer ([0018], “detect that a window of a legitimate software program has been replaced by a window of a malicious software program”, [0033], “first window being moved to a location such that it is not visible, or another window being displayed on top of the first window such that the first window is not visible”, Fig. 2, (305,307), system analyze the display layers and define a security threat factor).
Phegade and Obrecht are related to identifying security threats and securing the user device. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Phegade method with an acceptable expectations of success to include a security assessment value that includes the number of other application interface display view layers disposed above the base application user interface display view layer. The motivation for doing the modification would have been to provide a better assessment for the security threat level by identifying malicious programs which help in protecting the user against malicious software programs (Obrecht, [0006]-[0007]).
Phegade and Obrecht do not explicitly teach setting a user interface display view parameter to indicate that no further adjustments are to be made to the base application user interface display view layer, wherein the user interface display view parameter is not displayed by the user device; determining whether the user interface display view parameter indicates that no further adjustments are to be made; and in response to a determination that no further adjustments are to be made: providing a [page] to the user device.
D1 setting a user interface display view parameter to indicate that no further adjustments are to be made to the base application user interface display view layer, wherein the user interface display view parameter is not displayed by the user device (P.5, “$( document ).ready()”, jQuery detects this state of readiness of the page. Code included inside $(document ).ready() will only run once the page Document Object Model (DOM) is ready for JavaScript code to execute);
determining whether the user interface display view parameter indicates that no further adjustments are to be made (P.5, “$( document ).ready()”, jQuery detects this state of readiness of the page. Code included inside $(document ).ready() will only run once the page Document Object Model (DOM) is ready for JavaScript code to execute which means that there is no further modification); and
in response to a determination that no further adjustments are to be made: providing a [page] to the user device (P.5, “If the page never finishes loading, they never see the page”, in response to state of readiness of the page being ready the system will display the page without further modification, In other words the system will display the page only upon determining that the page’s state is ready and no further modification is required).
Phegade, Obrecht, and D1 are related to displaying content on the user device. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Phegade-Obrecht method with an acceptable expectations of success to delay the display of the secure layout template until there is no further modification. The motive for the modification would have been to prevent the user from interaction with layout template before it is fully modified and secured. 

With regard to Claim 22,
Phegade-Obrecht-D1 teach the method of claim 21, wherein modifying the at least one base application user interface display view layer includes inserting a user specified security image into the base application user interface display view layer (Phegade [0044], “visual cues may be displayed over a secure channel between a secure interface element and the display of the computing device to make it more difficult for an adversary to reproduce them in malware. The visual cues may be used to detect overlaps and facilitate identification of important information”, [0045], “visual cue may include user-selected anti-spoofing elements such as a predetermined or user-generated image”).

With regard to Claim 29,
Phegade-Obrecht-D1 teach the method of claim 21, wherein modifying the base application user interface display view layer includes shifting the position of the base application interface display view layer so that the base application user interface display view layer is not under a non-authorized interface view overlay, wherein the non-authorized interface view overlay is one of the other application interface display view layers disposed above the base application user interface display view layer (Phegade, Fig. 1-13, [0031], [0042], Obrecht, [0018], [0033], “first window being moved to a location such that it is not visible, or another window being displayed on top of the first window such that the first window is not visible”, Fig. 2, (305,307), Obrecht teach the ability to detect malicious windows that overlay the original window and the ability to identify the overlaying window as a security threat and Phegade teach the ability to shift the of the base application user interface to increase security upon detecting security threat).

With regard to Claim 34,
Claim 34 is similar in scope to claim 21; therefore it is rejected under similar rationale. Also, Phegade teaches a processor; and a memory disposed in communication with the processor and storing issuable instruction (Fig. 22, [0063]).

With regard to Claim 35,
Phegade-Obrecht-D1 teach the system of claim 34, wherein means to modify the base application user interface display view layer includes means to resize the base application user interface display view layer (Fig. 17-Fig. 19).

With regard to Claim 36,
Claim 36 is similar in scope to claim 22; therefore it is rejected under similar rationale. 
With regard to Claim 37,
Claim 37 is similar in scope to claim 34; therefore it is rejected under similar rationale. 
With regard to Claim 40,
Claim 40 is similar in scope to claim 21; therefore it is rejected under similar rationale. Also, Phegade teaches non-transitory medium storing security enhancing dynamically customizing application user interface layout instructions (Claim 16).

Claim 24-25, 30, 32, and 38-39 are rejected under 35 U.S.C. 103(a)  as being unpatentable over Phegade et al. [US 2010/0259560 A1, hereinafter Phegade] ] in view of Obrecht et al. [US 2009/0165136 A1, hereinafter Obrecht] further in view of https://stackoverflow.com/questions/1593527/javascript-after-window-onload Published on September 16, 2009 [hereinafter D1] in view of Chow et al. [US 2010/0048167 A1, hereinafter Chow].

With regard to Claim 24,
Phegade-Obrecht-D1 teach the method of claim 21. Phegade-Obrecht-D1 do not explicitly teach at least one security assessment value is not provided by the user device.
Chow teach at least one security assessment value is not provided by the user device (Chow, [0032], “Mobile phones 140, 144, 148, 152, and 156 all belong to the same carrier network receiving signals from a wireless transmission tower 158. Carrier signal sent by wireless transmission tower 158 notifies mobile phone 140 of the presence of nearby mobile phones 144, 148, 152, and 156”).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Phegade-Obrecht-D1 methods to include security assessment value that is not provided by the user device. The motivation for doing the modification would have been to receive security assessment value from multiple sources which will provide higher accuracy and a better assessment for the security threat level.

With regard to Claim 25,
Phegade-Obrecht-D1-Chow teach the method of claim 24, wherein the at least one security assessment value is retrieved from a local security database (Phegade, [0063], “memory 2210 may store information resulting from processing performed by the processor 2208”, [0031], [0042], “FIG. 9 had been presented previously, e.g., for the last user interaction or for the last interaction for a particular user, the layout 1000 of FIG. 10 may be subsequently presented instead of the layout 900 of FIG. 9, e.g., for the next user interaction or for the next interaction with a particular user”).

With regard to Claim 30,
Phegade-Obrecht-D1 teach the method of claim 21, wherein the interface security threat factor is based on a security maintenance factor for the base application user interface display view layer (Phegade, Fig. 1-13, Fig. 12-13, [0044], “visual cues may include, but are not limited to, background pattern, font, color, and orientation. Alternatively or in addition thereto, the visual cues may include size, shape, color, and gradient of interface elements”, [0047], [0031], [0042], “FIG. 9 had been presented previously, e.g., for the last user interaction or for the last interaction for a particular user, the layout 1000 of FIG. 10 may be subsequently presented instead of the layout 900 of FIG. 9, e.g., for the next user interaction or for the next interaction with a particular user”, security maintenance factor is based on identifying the display content and if it has been previously provided).
Phegade-Obrecht-D1 do not explicitly teach an overall security threat factor.
Chow teach interface security threat factor is based on an overall security threat factor ([0002],” based on contextual information such as the presence or absence of nearby mobile devices, geographic location”, [0026], “mobile device collects security-related contextual information, including but not limited to: identification of other nearby mobile devices, its own geographic location, current time, and current wireless network to which it is in communication with”, [0026], “The mobile device then evaluates its current threat level based on the collected contextual information”, system is able to use multiple factors to identify the security threat level).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Phegade-Obrecht-D1 methods to include user location and surrounding security threat factor. The motivation for doing the modification would have been to provide a better assessment for the security threat level.

With regard to Claim 32,
Phegade-Obrecht-D1-Chow teach the method of claim 30, wherein the security maintenance factor for the at least one user interface display view is based on one or more characteristics of the base application user interface display view layer that increases the ability of the base application user interface display view layer to maintain security (Phegade, Fig. 12-13, [0044], “visual cues may include, but are not limited to, background pattern, font, color, and orientation. Alternatively or in addition thereto, the visual cues may include size, shape, color, and gradient of interface elements as well as spacing between two or more such elements”, [0047], [0031], [0042], “FIG. 9 had been presented previously, e.g., for the last user interaction or for the last interaction for a particular user, the layout 1000 of FIG. 10 may be subsequently presented instead of the layout 900 of FIG. 9, e.g., for the next user interaction or for the next interaction with a particular user”, security maintenance factor is based on identifying the display content and if it has been previously provided).

With regard to Claim 38,
Claim 38 is similar in scope to claim 24; therefore it is rejected under similar rationale.

With regard to Claim 39,
Claim 39 is similar in scope to claim 25; therefore it is rejected under similar rationale. 

Claims 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Phegade et al. [US 2010/0259560 A1, hereinafter Phegade] in view of Obrecht et al. [US 2009/0165136 A1, hereinafter Obrecht] further in view of https://stackoverflow.com/questions/1593527/javascript-after-window-onload Published on September 16, 2009 [hereinafter D1] in view of Jakobson et al. [US 2010/0259560 A1].

With regard to Claim 26,
Phegade-Obrecht-D1 teach the method of claim 21. Phegade-Obrecht do not explicitly teach at least one security assessment value includes information about applications that are installed on the user device.
Jakobson teach at least one security assessment value includes information about applications that are installed on the user device (Claim 21, “assigning a security window to a type of application”, [0024], “the translucent region may be displayed automatically in response to a display of a particular application or email”, [0073], “a security window may be associated with an application type, and automatically displayed in response to detecting execution of the application of that type”).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Phegade-Obrecht-D1 method to indicate a security assessment value that includes information about the installed applications on the user device.
The motivation for doing the modification would have been to identify the applications that require higher security measurements which provide higher accuracy and a better assessment for the security threat level.

With regard to Claim 27,
Phegade-Obrecht-Jakobson teach the method of claim 26, wherein the information about applications that are installed on the user device additionally includes an indication of which applications are currently running on the user device (Jakobson, [0072], “invoking the security window automatically in response to detecting the running of applications of the associated file type, according to one embodiment of the present invention”, [0073], “a security window may be associated with an application type, and automatically displayed in response to detecting execution of the application of that type”, [0034], “The uncovered region 310 of the application 302 may receive user input as the application 302 may be considered to be “in focus” (or “in use”) by the operating system running on that device. When user input is received by an operating system running on a user device, the operating system determines which application is in focus and passes to it the user input”, system identify the running application and invoke the security windows automatically based on the activation of certain applications).

With regard to Claim 28,
Phegade-Obrecht-Jakobson teach the method of claim 27, wherein the indication of which applications are currently running on the user device includes a user interface z-index configuration listing (Jakobson, [0044], “To “apply” the new security window to a window that is currently in focus (or “on top”), at steps 712-716 the newly-created security window may be positioned on top of the current window in focus”, system identify the application based on its z-axis position (in focus or in top)).

Claims 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Phegade et al. [US 2013/0340091 A1, hereinafter Phegade] in view of Obrecht et al. [US 2009/0165136 A1, hereinafter Obrecht] further in view of https://stackoverflow.com/questions/1593527/javascript-after-window-onload Published on September 16, 2009 [hereinafter D1] in view of Chow et al. [US 2010/0048167 A1, hereinafter Chow] in view of Fortier [US 2012/0317645 A1] in view of Wysopal et al. [US 2012/072968 A1, hereinafter Wysopal].

With regard to Claim 31,
Phegade- Obrecht-D1-Chow teach the method of claim 30, further comprising:
determining an application security threat factor, a user location security threat factor (Chow, [0002],” based on contextual information such as the presence or absence of nearby mobile devices, geographic location”, [0026], “mobile device collects security-related contextual information, including but not limited to: identification of other nearby mobile devices, its own geographic location, current time, and current wireless network to which it is in communication with”),
determining, by the processing system, a z-index security threat factor by executing a layer test to determine one or more user interface display view layers disposed above or below the base application user interface display view layer (Obrecht, [0018], “detect that a window of a legitimate software program has been replaced by a window of a malicious software program”, [0033], “first window being moved to a location such that it is not visible, or another window being displayed on top of the first window such that the first window is not visible”); and
calculating, by the processing system, and security threat factor based on the z-index security threat factor (Obrecht, Fig. 2, (305,307), system analyze the display layers and define a security threat factor as one and activate an action (Obrecht, Fig. 2, 309) or Zero an end the process (Obrecht, 305, 307, “No”).
Phegade- Obrecht-D1-Chow do not explicitly teach determining an application security threat factor, calculating, by the processing system, security threat factor based on the application security threat factor.
Fortier teach determining an application security threat factor, calculating, by the processing system, security threat factor based on the application security threat factor (Abstract, “application safety system is described herein that provides a scoring system of how dangerous an application is based on behavioral inspection of the application”, [0014], “During dynamic analysis (i.e., while the application is executing), the system can monitor application behavior and watch for potentially harmful actions”). 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Phegade-Obrecht-D1-Chow methods to include application security threat factor. 
The motivation for doing the modification would have been to provide a better assessment for the security threat level.
Phegade- Obrecht-D1-Chow-Fortier do not explicitly teach user device profile security threat factor, calculating, user device profile security threat factor. Wysopal teach user device profile security threat factor, user device profile security threat factor ([0041], “analyzing the applications installed on the system for security and quality flaws, the security configuration of the system can be analyzed by inspecting the operating system configuration and/or registry files to discover additional vulnerabilities”).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Phegade-Obrecht-D1-Chow-Fortier methods to include user device profile security threat factor. The motivation for doing the modification would have been to provide a better assessment for the security threat level.

Claim 33 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Phegade et al. [US 2013/0340091 A1, hereinafter Phegade] in view of Obrecht et al. [US 2009/0165136 A1, hereinafter Obrecht] further in view of https://stackoverflow.com/questions/1593527/javascript-after-window-onload Published on September 16, 2009 [hereinafter D1] in view of Reeder et al. [US 2012/0297469 A1, hereinafter Reeder].

With regard to Claim 33,
Phegade-Obrecht-D1 teach the method of claim 21, further comprising:
recalculating the interface security threat factor (Phegade, Fig. 1-13, [0031], [0042], “FIG. 9 had been presented previously, e.g., for the last user interaction or for the last interaction for a particular user, the layout 1000 of FIG. 10 may be subsequently presented instead of the layout 900 of FIG. 9, e.g., for the next user interaction or for the next interaction with a particular user”, system will check the previous transaction user interface to determine the need for a different layout); and
comparing the recalculated interface security threat factor to the predetermined interface security threat threshold (Phegade, Fig. 1-13, [0031], [0042], “FIG. 9 had been presented previously, e.g., for the last user interaction or for the last interaction for a particular user, the layout 1000 of FIG. 10 may be subsequently presented instead of the layout 900 of FIG. 9, e.g., for the next user interaction or for the next interaction with a particular user”, threshold is zero for the user interface that has not previously presented and one for the user interface that has been previously presented),
if the recalculated interface security threat factor is less than the predetermined interface security threat threshold (Phegade, Fig. 1-13, [0031], [0042], “FIG. 9 had been presented previously, e.g., for the last user interaction or for the last interaction for a particular user, the layout 1000 of FIG. 10 may be subsequently presented instead of the layout 900 of FIG. 9, e.g., for the next user interaction or for the next interaction with a particular user”, threshold is zero for the user interface that has not previously presented and one for the user interface that has been previously presented).
Phegade-Obrecht-D1 do not explicitly teach setting a user interface display view parameter to indicate that the at least one interface display view as capable of holding secure content. 
Reeder teach setting a user interface display view parameter to indicate that the at least one interface display view as capable of holding secure content ([0031]-[0032], “If desired, a static (or possibly animated) lock icon or the like may remain in the address bar (or elsewhere) for extra emphasis of the secure connection. Color may be used, e.g., the address bar background can remain green for extra emphasis of the secure connection and the extended validation certificate”, “Animation may be similarly used, such as with a different color scheme to emphasize non-secure”). 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Phegade-Obrecht-D1 methods to include the ability to display an indicator based on the security level. The motivation for doing the modification would have been to provide a simple visual indicator that could easily notify the user of the security level of the system.
Response to Arguments
Applicant argue that the new amendments are supported by the original claim 23 and Paragraphs 60-63 and 65 of the specification. 
Examiner respectfully disagrees, independent claims 21, 34, and 40 require the display of a modified secure layout to be in response to a determination that no further adjustment are to be made. Applicant claim 23 require the display of an indicator that show that there is no further modification and the specification ¶60-63 discuss the ability to modify the panels (size, color, etc.) based on the detected security threats, and ¶65 disclose the processing of different panels and marking the processed panels as no further modification is required, however nothing in the disclosure disclose that that the security layout template will only be displayed after the system determine that there is no further modification is required. Dependent claims 22, 24-33, 35-39 inherit the independent claims deficiency.

Applicant remark that the current amendments overcome the nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10262148. A new ground of rejection is made in view of D1 that teach the ability to set an indicator that determine that no further modification is required before displaying. Examiner refer the applicant to the detailed rejection under the “Double Patenting” heading.

Claim objection has been respectfully withdrawn based on the applicant amendments.
Applicant’s arguments, see Pages 11-12, filed 10/27/2020, with respect to the rejection of claim(s) 21, 34, and 40 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Phegade in view of Obrecht further in view of D1. Phegade teach the ability to secure the user interface by modify the displayed user interface based on the detection of security threats, Obrecht teach the ability to identify unauthorized displayed layers above application display and to activate an action upon the detection of the unauthorized displayed layers. Phegade and Obrecht are related to identifying security threats and securing the user device. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Phegade method with an acceptable expectations of success to include a security assessment value that includes the number of other application interface display view layers disposed above the base application user interface display view layer. The motivation for doing the modification would have been to provide a better assessment for the security threat level by identifying malicious programs which help in protecting the user against malicious software programs (Obrecht, [0006]-[0007]). D1 teach the ability to set a display view parameter that determine if the page state of readiness which will allow the display of the page to be display only once the page Document Object Model (DOM) is ready for JavaScript code to execute which will not have any further modification. Phegade, Obrecht, and D1 are related to displaying content on the user device. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Phegade-Obrecht method with an acceptable expectations of success to delay the display of the secure layout template until there is no further modification. The motive for the modification would have been to prevent the user from interaction with layout template before it is fully modified and secured. 

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 20120296856 filed by Barkan et al. See at least ¶6, “in an environment where HTML content is received from a HTTP server, detection of the end of a transaction may be simply determined by checking the value of a flag that provides the receipt status of the content requested”, ¶33, “In other words, while the transaction is in progress, the content of the display screen (or a target area on the display) may not be refreshed. Once the transaction is completed, then the display is refreshed”

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/           Primary Examiner, Art Unit 2142